﻿ 
 I should first like to associate myself with all previous speakers in congratulating you, Sir, on your election to the great office of President of this session of the General Assembly. I wish you every success in the fulfilment of your important tasks. One of the most famous works of the great Norwegian playwright Henrik Ibsen is Peer Gynt. Through the character of Peer Gynt, Ibsen gave life to an inclination which we find in all of us—the inclination to evade the problems that we face. States Members of the United Nations seem to suffer from the same weakness as Peer Gynt. It is now nearly four decades since the United Nations was established, but we have still not been able to make it an effective instrument for the maintenance of international peace and security. This situation will continue as long as we do not take our commitments to the United Nations more seriously and take the necessary steps to make it a better and more efficient organization. In his report on the work of the Organization to the General Assembly last year the Secretary-General appealed to the Member States to take urgent action to enable the United Nations to fulfill the responsibilities outlined in its Charter. Subsequent international events have clearly demonstrated the need for the measures he called for. The most alarming feature is the continued tendency to resort to the use of force to settle international disputes. In order to support the Secretary-General's efforts to strengthen the United Nations, Norway, together with other Nordic countries, has presented a report with some ideas to this effect. Let me briefly mention some of the recommendations contained in the report. First, the efficiency of the Security Council should be improved. Procedures should be developed for initiating action by the Council at an early stage of conflicts. The idea of holding periodic meetings of the Council at the ministerial level to review the international situation should be considered again. Such periodic meetings could be useful both for early-warning purposes and for review of decisions taken previously by the Council. Decisions of United Nations organs should be the beginning and not the end of governmental concern and action, as rightly stated by the Secretary-General. All Member States have assumed an obligation under the Charter of the United Nations to respect and to implement the decisions of the Security Council. The members of the Security Council, and particularly its permanent members, ought here to feel a special responsibility. Secondly, the Nordic report expresses support for a strengthening of the role of the Secretary-General. It is especially important that he should be able to act in the first stage of a conflict, and the report therefore strongly supports his idea of developing a wider and more systematic capacity for fact-finding in potential conflict areas. Further, it encourages him to make more use of his powers under Article 99 of the Charter to bring matters to the attention of the Security Council. Thirdly, the ability and capacity of the United Nations to launch peace-keeping operations should be strengthened. Past experiences have shown us that all peace-keeping operations must have a clearly defined and operationally feasible mandate. It should be a precondition that all parties to a conflict are ready and willing to co-operate with the peace-keeping force in discharging its mandate. The collective responsibility of all United Nations members for the financing of peace-keeping operations must be respected. Let me add that the Nordic countries have for many years had stand-by forces earmarked for United Nations peace-keeping operations. We are prepared to share our training programmers for the forces with other countries. The East-West relationship plays a dominant role in international affairs. Its impact is felt worldwide, but is of particular significance to the European countries, because it has a direct bearing upon their security situation. East-West relations in the early 1970s were characterized by the efforts to promote defense. This was above all marked by the signing of the Helsinki Final Act in 1975.  We had hoped that this event would lead to moderation and restraint by all parties—also in the military Held. However, a dominant feature of the European security situation in the last part of the 1970s was an increasing military buildup by the Soviet Union. West European countries observed with growing concern the development of a new generation of medium-range land- based Soviet SS-20 nuclear missiles, targeted on Western Europe, adding drastically to the existing Soviet military superiority in Europe. This development took place at a time when the Soviet Union had achieved parity with the United States in strategic nuclear arms. Against this background the countries of NATO found it necessary to counter the increased Soviet medium-range nuclear capacity and adopted in 1979 the double-track decision. It was decided to deploy in Europe 572 new United States missiles of a similar kind from the end of 1983 onwards, while at the same time offering negotiations in order to reduce or preferably eliminate the need for such weapons. These negotiations have now been going on at Geneva for more than two years. In this period the Soviet Union has continued to deploy its missiles. The number now stands at approximately 350 missiles with more than 1000 warheads. In his statement earlier today, President Reagan outlined the main elements of the new United States proposals in Geneva. These proposals demonstrate the firm will and determination of the NATO countries to bring the negotiations to a successful conclusion as soon as possible. They have, as President Reagan also mentioned, been subject to extensive consultations in the NATO alliance and have Norway's full support. We hope that the Soviet Union will respond to this initiative in a constructive manner. Our objective is not only to stop the nuclear arms race, but to achieve substantial reductions in these weapons. A general freeze on nuclear weapons is not an adequate solution, as by definition it would mean freezing the present imbalance, and this would probably weaken our possibilities of achieving real disarmament. In the United Nations context there has obviously been a tendency to focus our disarmament discussion mainly on nuclear weapons and to ignore the role played by conventional arms. As pointed out by the Secretary- General in his latest report on the work of the Organization, it is necessary to keep in mind that the many millions killed in war since Hiroshima and Nagasaki have all died from conventional weapons. We also know that the greater part of the vast resources spent on armaments all over the world—frequently to the detriment of essential needs—has been used for conventional arms. In Europe, the question of conventional arms has been subject to negotiations in the mutual and balanced force reduction talks at Vienna. A successful outcome of these talks would significantly promote confidence and stability between East and West. Furthermore, conventional arms reductions to equal and lower force levels would raise the nuclear threshold. The Madrid meeting on security and co-operation in Europe also aimed at achieving more openness and confidence among the States of Europe. It is encouraging that these talks have now concluded positively. This provides a basis for further progress. The negotiations within the Committee on Disarmament at Geneva and disarmament deliberations in the General Assembly provide an important and necessary supplement to the direct East-West negotiations. The General Assembly will set in motion the preparations for the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, which is to be held in 1985. The upholding and the strengthening of the non-proliferation regime must remain on our international agenda as a task of high priority. Emphasis also must be put on the achievement of a comprehensive test-ban treaty. Norway believes that such a treaty would represent an important disarmament measure. Likewise we attach considerable importance to the efforts to reduce and ultimately prohibit other weapons of mass destruction. It is particularly important to expand the present prohibition on the use of chemical weapons to include production and stockpiling, as well as a permanent and credible machinery for verification. We note with satisfaction that the question of prevention of an arms race in outer space has been placed on the agenda of international disarmament negotiations. We shall welcome all realistic proposals put forward with this objective in mind. They must be based on mutually agreed, balanced and verifiable formulas and include proposals prohibiting anti-satellite weapons. The tragic incident of the South Korean passenger aircraft which was shot down near the island of Sakhalin by Soviet military aircraft has shocked the world community. The use of armed force against international civil aircraft is incompatible with elementary considerations of humanity and with the rules, standards and recommended practices of the 1944 Chicago Convention All efforts must now be made, through ICAO, to prevent such a tragic incident from ever happening again. Norway fully endorses the resolution adopted at the special session of the Council of ICAO on 16 September calling for full investigation of the incident and measures to improve procedures relating to the interception of civil aircraft. The Soviet Union has a particular responsibility to co-operate fully with the competent international aviation authorities in this matter. We find a number of international conflicts on the agenda of this session of the General Assembly. The Norwegian delegation will refer to them all at the appropriate time. At this juncture, I shall address only one particular question, namely the situation in Lebanon. For a long time now we have been receiving daily reports on extensive fighting, civilian tragedies and failed efforts to restore peace. The situation has been such that it could easily reach proportions which might have consequences for peace and stability beyond the borders of Lebanon. We therefore warmly welcome the cease-fire which was announced last night. We urge all parties fully to respect the provisions of this cease-fire agreement. However, a lasting peaceful solution to the conflict in Lebanon can be achieved only if some basic principles are observed by all parties concerned. The independence, sovereignty and territorial integrity of Lebanon must be respected. The request of the Lebanese Government for withdrawal of foreign forces must be met. Violations of human rights continue to take place to an alarming extent in many parts of the world. We are regularly confronted with reports of summary and arbitrary executions, racial discrimination, torture, involuntary disappearances and denial of basic political and civil rights. In many parts of the world such violations seem to be the rule rather than the exception. This is a situation which the international community must not tolerate. The realization of the dignity and equality of all human beings is an indispensable precondition if we are to strengthen and obtain international peace and security. The question of whether or not a State can be trusted is to a great extent influenced by its record in the Held of human rights. Clearly, the major responsibility for promoting and protecting human rights rests with Governments themselves within their area of jurisdiction. On the other hand, we share an international responsibility to oppose and prevent violations wherever they occur. The international community cannot accept the principle of non-interference in internal affairs as a justification not to act. The application of basic human rights standards must be truly universal and not subject to political expedience. Against this background, it is important to strengthen the institutional machinery of the United Nations in order to increase its ability to deal promptly with serious cases of human rights violations. The establishment of a post of high commissioner for human rights is such an instrument. We hope the recent decision by the Sub-Commission of the Commission on Human Rights 9 has brought the establishment of such a post closer to realization. Finally, let me say a few words about the North- South issues which constitute an important part of our agenda. In spite of all efforts to bring the dialogue forward, we regretfully have to note that little progress has been achieved during recent years. Signs of economic recovery have been noted in some industrialized countries, but there is still widespread uncertainty about its underlying strength and durability. Even if we were to obtain increased and sustained growth in the developed market-economy countries, this alone would not be sufficient to bring about the reactivation of the development process in most developing countries. Recovery by itself cannot solve the problems of capital shortage, international indebtedness and protectionism.  The sixth session of the United Nations Conference on Trade and Development, held at Belgrade, took place in a constructive atmosphere, but it did not achieve the results we had hoped for. The Conference did, however, provide for common ground for tackling some of the most acute problems. It is now our hope that the joint meeting of IMF and the World Bank, which is currently taking place in Washington, will be able to bring the most pressing problems the developing countries are facing a step forward. We hope this meeting will give impetus to a positive result from the ongoing negotiations on the seventh replenishment in the International Development Association. Norway for its part is ready to participate in a seventh replenishment of the Association, which, in our view, ought to be at least as great in real terms as the sixth. Within the United Nations there is a need to ensure more concerted action by the organizations of the system in dealing with the important issues of development and international economic co-operation. For UNDP the resource problem is acute. Reductions in UNDP have serious repercussions not only for the entire United Nations development system, but also for the United Nations itself. I therefore appeal to all donors to maintain and, if possible, increase their contributions. Norway intends to maintain an active role in the work for a new international economic order. We regard the concept of a new international economic order as an effort to achieve the necessary combined strategy to foster just and equitable economic relations between rich and poor countries.
